Exhibit Statement of computation of Ratios The ratio of earnings to fixed charges represents the number of times “fixed charges” are covered by “earnings.” “Fixed charges” consist of interest expense, including discounts on notes payable, and 30% of rental expense deemed to represent the interest portion. “Earnings” consist of income from continuing operations before income taxes plus fixed charges.The following table sets forth the ratio of earnings to fixed charges of the Company for periods presented: Years ended May 31, Five months ended Years ended December 31, 2008 2007 2006 May 31, 2005 2004 2003 Fixed Charges Interest expense excluding beneficial conversion feature $ 2,447 $ 952 $ 2,177 $ 1,024 $ 2,370 $ 2,346 Portion of rental expense deemed to represent interest 474 489 521 328 338 637 Total fixed charges $ 2,921 $ 1,441 $ 2,698 $ 1,352 $ 2,708 $ 2,983 Earnings before fixed charges Earnings from continuing operations before income tax $ (15,282 ) $ (18,774 ) $ (34,658 ) $ (12,388 ) $ (6,315 ) $ (60,125 ) Fixed charges 2,921 1,441 2,698 1,352 2,708 2,983 Total earnings before fixed charges $ (12,361 ) $ (17,333 ) $ (31,960 ) $ (11,036 ) $ (3,607 ) $ (57,142 ) Additional earnings to achieve a 1:1 ratio of earnings plus fixed charges $ 15,282 $ 18,774 $ 34,658 $ 12,388 $ 6,315 $ 60,125
